NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4518-16T3

MARYANN MAIKISCH,

          Plaintiff-Respondent,

v.

JOSEPH MAIKISCH,

     Defendant-Appellant.
________________________

                    Argued October 1, 2018 – Decided October 25, 2018

                    Before Judges Gooden Brown and Rose.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Sussex County,
                    Docket No. FM-19-0080-13.

                    Michael J. Hanifan, Sr., argued the cause for appellant
                    (Law Office of Michael J. Hanifan, PA, attorneys;
                    Michael J. Hanifan, Sr., on the briefs).

                    Peter J. Laemers argued the cause for respondent
                    (Laemers Murphy & Neggia, LLC, attorneys; Mariann
                    C. Murphy, on the brief).

PER CURIAM
        In this post-judgment matrimonial case, defendant (ex-husband) appeals

from the May 11, 2017 Family Part order awarding plaintiff (ex-wife) limited

duration alimony for a period of ten years.         Defendant argues the judge

misinterpreted the parties' marital settlement agreement (MSA); erroneously

awarded alimony to plaintiff despite finding that she was the "supporting

spouse" during the marriage; determined the parties' marital lifestyle without

properly factoring in the parties' accumulation of significant debt to support that

lifestyle while married and the depletion of that source of income at the end of

the marriage; failed "to consider the intent of the alimony statute" and "the

controlling legal [principles]" governing alimony; and made factual findings

that are not supported by "sufficient credible evidence" in the record. Based on

our review of the record, we disagree and affirm.

        We glean the following facts from the record. The parties were married

in 1993. Two children were born of the marriage, a girl in 1999 and a boy in

2003.     The parties divorced in 2013.      Their Dual Judgment of Divorce

incorporated a MSA, which included the following provision regarding alimony:

             [Defendant] represents that he is not as of the signing
             of this agreement employed. [Plaintiff] is currently
             waiving alimony from [defendant]. This waiver of
             alimony will continue for a period of five (5) calendar
             years. In the event that [defendant's] income exceeds
             [plaintiff's] income by twenty percent (20%) during any

                                                                           A-4518-16T3
                                        2
            year within this five (5) year period, [plaintiff] shall
            have the right to apply to the court for an award of
            alimony (either durational or permanent, as the court
            may decide).

Pursuant to the MSA, the parties also agreed to "an equal shared parenting plan

. . . ." In executing the MSA, both parties confirmed that they were represented

by counsel and warranted that they were "freely and voluntarily" signing the

MSA "without duress" or coercion.          They acknowledged having a full

understanding of the legal consequences of the terms and provisions contained

in the MSA and that the provisions were "fair, adequate and satisfactory as to

each of them[.]"

      Relying on the alimony provision of the MSA, on May 19, 2015, plaintiff

filed a motion seeking alimony. The parties stipulated that the pre-conditions

contained in the MSA were met by virtue of the fact that in 2014, less than five

years after the divorce, defendant was hired by Atlantic Health Systems and

earned $114,000 annually, which exceeded plaintiff's income by more than

twenty percent. However, defendant asserted that while plaintiff had "met the

threshold . . . to seek alimony[,]" the court was obligated to determine whether

she had "a right to alimony" because "[t]here was no [marital] lifestyle agreed

upon" by the parties. In response, Judge Michael Paul Wright agreed that the

"threshold" for plaintiff to seek alimony "ha[d] been hurdled by the plain

                                                                        A-4518-16T3
                                       3
language of [the MSA]."      The judge continued that in the absence of any

showing that the MSA was "inequitable or unconscionable," its alimony

provision would be "enforced."      Thus, the judge indicated he would "hear

testimony" and determine "how much alimony" should be awarded, if any, and

"what duration."

      Thereafter, the judge conducted a multi-day plenary hearing over non-

consecutive days, during which both parties testified about their respective

educational backgrounds, employment and earnings history as well as their

lifestyle both during and after the marriage. Plaintiff, then fifty-years-old, had

a bachelor's degree in sociology. She testified that in 2003, she earned $67,000

annually as the Director of Volunteers and Patient Relations at Englewood

Hospital. However, after the birth of their second child, she quit her job and

became "a stay-at-home mom" at defendant's request.           She re-joined the

workforce in 2006, earning $40,000 annually as a secretary with the American

Red Cross. She admitted that from 2008 to 2012, defendant made considerably

less than she did, experiencing intermittent periods of unemployment and

underemployment. She agreed that of the $235,185 earned by the parties during

that timeframe, she significantly out-earned defendant.




                                                                          A-4518-16T3
                                        4
      Nonetheless, plaintiff described the parties' marital lifestyle as "upper

middle class." According to plaintiff, from 2003 until she filed for divorce in

2012, the parties lived in a three-bedroom home on about an acre of land. The

home had a deck, hot tub and finished basement. From 2009 until the divorce

filing, they went on vacation every year, took cruises, and made "frequent

weekend trips to Maine . . . [and] Rhode Island." The family golfed together,

"went out to dinner . . . several times a week[,]" ordered clothing from upscale

stores, and drove luxury cars.      They even funded defendant's "political

campaign" when "[h]e ran for freeholder." Plaintiff testified that the parties

used a $200,000 home equity line of credit (HELOC) from 2005 to 2012 to

support their lifestyle, which she characterized as "a lifestyle that was above

their means."

      According to plaintiff, her current lifestyle was significantly diminished.

Although plaintiff currently earned $64,400 annually, she resided in a rented

one-bedroom condo that required her to sleep on a pull-out couch when her

children stayed with her. Her vacation trips were minimal and at her parents'

expense and her entertainment consisted of visiting family members' homes.

She no longer had cable or played golf, drove a leased Hyundai Sonata and

struggled every year to afford Christmas and birthday gifts for the children. She


                                                                         A-4518-16T3
                                       5
bought food at "a food bank" on a couple of occasions, rarely ate out at

restaurants, and now shopped for clothing at Kohls and Walmart. Although she

started a 401(k) with her employer, she had only saved a couple thousand dollars

to date and had no other savings, pensions or assets.

      Contrary to plaintiff's testimony, defendant believed the parties' marital

lifestyle prior to the divorce was much less affluent than plaintiff described.

Defendant, then fifty-three-years old, was a high school graduate, attended

HVAC school, and had licenses in a variety of areas, including a boiler

operator's license, a real estate license, and a license to sell life insurance and

investments. According to defendant, in 2005, when he was laid off from Home

Delivery America where he earned about $90,000 annually, he used the HELOC

to supplement his income and accrued $120,000 in credit card debt 1 to maintain

their lifestyle. Although he acknowledged that the family made frequent out-

of-state trips, he testified that they had only taken two cruises, rather than three

as plaintiff had testified, and denied frequenting restaurants as plaintiff had

claimed. Defendant also denied asking plaintiff to leave her job after their

second child was born and indicated that he wanted her to return to work.



1
  The credit card debt was discharged when the parties jointly filed a bankruptcy
petition in 2013.
                                                                            A-4518-16T3
                                         6
        Following the hearing, on May 11, 2017, Judge Wright entered an order

awarding plaintiff alimony in the amount of $299 per week for a period of ten

years, retroactive to the date of plaintiff's motion. In his written statement of

reasons spanning fifteen pages, the judge meticulously detailed his findings of

fact and conclusions of law. In determining the amount and type of alimony,

the judge methodically and thoroughly addressed all the applicable factors set

forth in N.J.S.A. 2A:34-23(b),2 and considered the parties' case information


2
    These factors include:

              (1) The actual need and ability of the parties to pay;

              (2) The duration of the marriage or civil union;

              (3) The age, physical and emotional health of the
              parties;

              (4) The standard of living established in the marriage
              or civil union and the likelihood that each party can
              maintain a reasonably comparable standard of living,
              with neither party having a greater entitlement to that
              standard of living than the other;

              (5) The earning capacities, educational levels,
              vocational skills, and employability of the parties;

              (6) The length of absence from the job market of the
              party seeking maintenance;

              (7) The parental responsibilities for the children;


                                                                         A-4518-16T3
                                          7
statements (CIS) as well as their testimony about their lifestyle, earnings and

financial needs.




            (8) The time and expense necessary to acquire
            sufficient education or training to enable the party
            seeking maintenance to find appropriate employment,
            the availability of the training and employment, and the
            opportunity for future acquisitions of capital assets and
            income;

            (9) The history of the financial or non-financial
            contributions to the marriage or civil union by each
            party including contributions to the care and education
            of the children and interruption of personal careers or
            educational opportunities;

            (10) The equitable distribution of property ordered and
            any payouts on equitable distribution, directly or
            indirectly, out of current income, to the extent this
            consideration is reasonable, just and fair;

            (11) The income available to either party through
            investment of any assets held by that party;

            (12) The tax treatment and consequences to both parties
            of any alimony award, including the designation of all
            or a portion of the payment as a non-taxable payment;

            (13) The nature, amount, and length of pendente lite
            support paid, if any; and

            (14) Any other factors which the court may deem
            relevant.

            [N.J.S.A. 2A:34-23(b).]
                                                                        A-4518-16T3
                                       8
      Judge Wright considered the divergence in the parties' characterization of

their marital lifestyle as well as the HELOC and credit card debt utilized to

support the lifestyle. The judge noted that "[t]he proofs [were] uncontroverted

that the previous marital lifestyle was a sham" and that "[n]either party could

afford the lifestyle they maintained" as it "was funded on debt[.]" The judge

considered the parties' employment and earning histories, including the fact that

defendant "ha[d] recently become unemployed." However, the judge noted that

"temporary unemployment [was] less relevant to the [c]ourt's analysis than . . .

[d]efendant's immediate past ability to earn a specific salary." Further, the judge

utilized defendant's earning ability to calculate his alimony obligation rather

than the "sham" marital lifestyle because "[u]sing the prior marital lifestyle to

calculate alimony [would be] misleading."

      The judge also considered the conflicting testimony about "which party

insisted on [plaintiff's] absence from the workforce" after the birth of their

second child. The judge explained that the "distinction [was] immaterial,"

"given the fact that the absence was for a relatively short period of time ," and

"[p]laintiff reentered the work force approximately ten (10) years ago" without

any apparent adverse impact on "her earnings." Judge Wright acknowledged

that plaintiff "historically earned more income during the [twenty-year]


                                                                           A-4518-16T3
                                        9
marriage" and "was the supporting spouse for several years near the end of the

marriage." However, according to the judge,

            [T]he provision of the MSA which gives rise to the
            award of alimony clearly indicates that the parties
            envisioned [d]efendant's earning capacity to be higher
            than [p]laintiff[']s. Thus, an award of alimony is
            appropriate despite the fact [p]laintiff was the
            supporting spouse for a period of time. In all, however,
            permanent alimony is not appropriate for a spouse that
            may now need support but at one time was the
            "breadwinner."

      Noting that "the clear intent of the MSA" was for defendant to pay

plaintiff alimony "should his income exceed hers by 20%" and "that [d]efendant

was on pace to earn approximately $123,000 . . . as compared to [p]laintiff's

$63,000" annual salary, the judge reasoned:

            Given the income differential, [p]laintiff is entitled to
            an award that will allow her to live a lifestyle at least
            somewhat comparable to [the lifestyle] that she knew
            during the marriage. That lifestyle may have been a
            sham middle to upper middle[-]class living but it was
            the lifestyle nonetheless. This is especially true where
            [d]efendant/obligor alone has the funds to live above
            that of the marital lifestyle based upon the recent
            income capacity he has demonstrated. However, the
            [c]ourt is wary of the former marital standard of living
            because that was funded on debt and the term of
            alimony must take into consideration all the above
            factors. The [c]ourt finds that the parties['] ages are
            particularly relevant in this regard. The parties are
            nearing retirement age. Permanent alimony would not
            be appropriate given the fact that [d]efendant is also

                                                                        A-4518-16T3
                                      10
                entitled to have his obligation established such that he
                may reasonably prepare for retirement. Plaintiff,
                although recently contributing toward her retirement
                account[s], must not be made to choose between
                affording a residence in which she does not have to
                sleep on the couch when her children visit, and
                contribution toward her own retirement funds.

Judge Wright concluded that the award would "hopefully accomplish the goal

of the MSA and allow [p]laintiff to live a lifestyle reasonably comparable to the

marital lifestyle without unduly burdening [d]efendant's right to that same

lifestyle[,]"    and    "aid   [p]laintiff    in   finding   more   suitable   housing

accommodations . . . to house herself and the children simultaneously when they

visit with her - which [was] half the time." This appeal followed.

      The scope of our review of a Family Part order is limited. We accord

substantial deference to the Family Part because of that court's special expertise

in family matters. Cesare v. Cesare, 154 N.J. 394, 413 (1998). Thus, while we

owe no special deference to the trial judge's legal conclusions, Manalapan

Realty v. Manalapan Twp. Comm., 140 N.J. 366, 378 (1995), we

                "should not disturb the factual findings and legal
                conclusions of the trial judge unless . . . convinced that
                they are so manifestly unsupported by or inconsistent
                with the competent, relevant and reasonably credible
                evidence as to offend the interests of justice" or when
                we determine the court has palpably abused its
                discretion.


                                                                               A-4518-16T3
                                             11
            [Parish v. Parish, 412 N.J. Super. 39, 47 (App. Div.
            2010) (quoting Cesare, 154 N.J. at 412).]

We will only reverse the judge's decision when it is necessary to "'ensure that

there is not a denial of justice' because the family court's 'conclusions are []

'clearly mistaken' or 'wide of the mark.'" Id. at 48 (alteration in original)

(quoting N.J. Div. of Youth & Family Servs. v. E.P., 196 N.J. 88, 104 (2008)).

      This standard applies equally to the Family Part's decisions regarding

alimony. In awarding alimony, the judge must consider the thirteen factors

enumerated in N.J.S.A. 2A:34-23(b), along with any other factors deemed

relevant. "[T]he goal of a proper alimony award is to assist the supported spouse

in achieving a lifestyle that is reasonably comparable to the one enjoyed while

living with the supporting spouse during the marriage." Crews v. Crews, 164
N.J. 11, 16 (2000). It is "critical" and "essential" to "[i]dentify[] the marital

standard of living at the time of the original divorce decree . . . regardless of

whether the original support award was entered as part of a consensual

agreement or of a contested divorce judgment." Id. at 25.

      "The standard of living during the marriage is the way the couple actually

lived, whether they resorted to borrowing and parental support, or if they limited

themselves to their earned income." Hughes v. Hughes, 311 N.J. Super. 15, 34

(App. Div. 1998). In determining the marital standard of living or lifestyle, the

                                                                          A-4518-16T3
                                       12
trial court looks at various elements including "the marital residence, vacation

home, cars owned or leased, typical travel and vacations each year, schools,

special lessons, and camps for [the] children, entertainment (such as theater,

concerts, dining out), household help, and other personal services." Weishaus

v. Weishaus, 360 N.J. Super. 281, 290-91 (App. Div. 2003), rev'd in part on

other grounds, 180 N.J. 131 (2004). In making the determination, the court

should also consider the payor's earnings and ability to support the payee , see

Crews, 164 N.J. at 27, because the ultimate determination must be based not

only on the amounts expended, but also what is equitable. Glass v. Glass, 366
N.J. Super. 357, 372 (App. Div. 2004).

      Oftentimes, as here, MSAs impact the trial judge's alimony award. In

interpreting MSAs, although the law "vests 'judges greater discretion when

interpreting such agreements[,]'" Quinn v. Quinn, 225 N.J. 34, 45-46 (2016),

"courts should discern and implement the intentions of the parties" and not

"rewrite or revise an agreement when the intent of the parties is clear." Id. at

45. "Thus, when the intent of the parties is plain and the language is clear and

unambiguous, a court must enforce the agreement as written, unless doing so

would lead to an absurd result[,]" ibid., or there is a "need to reform a settlement




                                                                            A-4518-16T3
                                        13
agreement due to 'unconscionability, fraud, or overreaching in the negotiations

of the settlement.'" Id. at 47 (quoting Miller v. Miller, 160 N.J. 408, 419 (1999)).

      We will not disturb an alimony award on appeal if the trial judge's

conclusions are consistent with the law and not "manifestly unreasonable,

arbitrary, or clearly contrary to reason or to other evidence, or the result of whim

or caprice." Foust v. Glaser, 340 N.J. Super. 312, 316 (App. Div. 2001). The

question is whether the trial judge's factual findings are supported by "adequate,

substantial, credible evidence" in the record and whether the judge's conclusions

are in accordance with the governing principles. Ibid.; accord Gnall v. Gnall,

222 N.J. 414, 428 (2015). Applying these principles, contrary to defendant's

arguments, the judge's alimony award reveals nothing "so wide of the mark" that

we could reasonably conclude a clear mistake was made.             Rather, we are

satisfied that Judge Wright's factual findings are supported by adequate,

substantial and credible evidence in the record and that his legal conclusions are

unassailable. Accordingly, we affirm substantially for the reasons set forth in

his comprehensive statement of reasons.

      Affirmed.




                                                                            A-4518-16T3
                                        14